NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



CHRISTINA PAYLAN, M.D.,                   )
                                          )
           Appellant,                     )
                                          )
v.                                        )      Case No. 2D18-186
                                          )
BRIAN BISHOP, in his individual capacity, )
and MARK DETRIO, in his individual        )
capacity,                                 )
                                          )
           Appellees.                     )
___________________________________)

Opinion filed August 24, 2018.

Appeal from the Circuit Court for
Hillsborough County; Gregory P. Holder,
Judge.

Christina Paylan, M.D., pro se.

Andrew I. Dayes of Dayes Law Firm, PLLC,
Clearwater, for Appellees.



PER CURIAM.

             Affirmed.




SILBERMAN, SLEET, and ATKINSON, JJ., Concur.